Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 10-15 are objected to because of the following informality: for Claim 10, the claim should end with a period.  See MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zapp (WO 00/51858).  The examiner has enclosed a translation of the Zapp description for reference.
Re Claims 1 and 10, Zapp – a container arrangement for a motor vehicle – discloses a method of manufacturing a fuel tank for a vehicle [Fig. 1, Page 1 Lines 29-35], comprising: a first partial body [5]; a second partial body [6], wherein the first partial body and the second partial body are connected to one another [at welds 7 and 10] and 
Re Claim 3, Zapp discloses the second receiving chamber is a storage compartment [3, Page 1 Lines 33-35].
Re Claims 4, 5, and 13, Zapp discloses a third receiving chamber [2] which is formed by the first partial body and the second partial body [Fig. 1], in which the third receiving chamber is physically separated from the first receiving chamber and/or from the second receiving chamber by a respective subsection [webs 14] of at least one of the first partial body and the second partial body [Fig. 1].
Re Claim 6, Zapp discloses one of the first and second partial bodies is a box element [5] and the other of the first and second partial bodies is a cover element [6, Fig. 1].
Re Claims 7 and 14, Zapp discloses at least one of the first and second partial bodies includes a reinforcing element [web 14] locally in at least one respective subregion [Fig. 1].
Re Claim 8, Zapp discloses the reinforcing element is at least partially embedded into the at least one of the first and second partial bodies [Fig. 1].
Re Claim 11, Zapp discloses the first and second partial bodies are connected by a welding process [welds 7 and 10, Fig. 1].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zapp as applied to Claim 1 above in view of Haslberger (2012/0145267).
Zapp does not expressly disclose that the second receiving chamber is an air filter box; however, Haslberger – a fuel tank for a truck – discloses a container that can be an air filter box [Haslberger, with air filter connector 48 for a filter, Paragraph 78].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the compartment can be an air filter box with connection for an air filter.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify a compartment in the Zapp tank to have an air filter connected to the box, before the effective filing date of the invention with predictable and obvious results, to connect a filter to the compartment for filtering air [Haslberger, Paragraph 18].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zapp as applied to Claim 1 above in view of Muth et al. (4,099,645) [Muth].
Zapp does not expressly disclose a single-track motor vehicle, comprising the fuel tank according to claim 1; however, Muth – a fuel tank for a motorcycle – discloses the tank for a motorcycle or a single-track vehicle [Muth, 1, Abstract Lines 1-5].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a fuel tank to be attachable to a motorcycle.  See MPEP 2143 (I)(A).  All of the claimed elements are within the prior art, and one of ordinary skill would be able to modify the Zapp fuel tank to be connected to a motorcycle, before the effective filing date of the invention with predictable and obvious results, as “The lower shell part 5 has fastening tabs for mounting the assembly in a motor vehicle.” [Zapp, Page 2 Lines 72-73]
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zapp as applied to Claim 10 above in view of Kleyn (5,398,839).
Zapp does not expressly disclose the first and second partial bodies are connected by a screw connection; however, Kleyn – a compartmented fuel tank – discloses upper and lower shell parts [Kleyn, 46 and 48] that are connected together by a screw connection [Kleyn, 56, Col. 3 Lines 20-25].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the box and cover elements can be connected through a screw connection.  See MPEP 2143 (I)(B).  One of ordinary skill would be able to modify the top and bottom shell parts of the Zapp container to be connected by a screw connection, before the effective filing date of .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736